













































Thermon Manufacturing Company
Deferred Compensation Plan
























































Effective Date
July 1, 2016






Content Copyright ©2008 The Newport Group. All Rights Reserved.





--------------------------------------------------------------------------------






Thermon Manufacturing Company Deferred Compensation Plan


Article I
 
Establishment and
Purpose........................................................................................
1





Article II
 
Definitions.................................................................................................................
1





Article III
 
Eligibility and
Participation......................................................................................
7





Article IV
 
Deferrals....................................................................................................................
8





Article V
 
Company
Contributions............................................................................................
11





Article VI
 
Benefits......................................................................................................................
14





Article VII
 
Modifications to Payment
Schedules........................................................................
15





Article VIII
 
Valuation of Account Balances;
Investments............................................................
16





Article IX
 
Administration...........................................................................................................
17





Article X
 
Amendment and
Termination....................................................................................
18





Article XI
 
Informal
Funding.......................................................................................................
18





Article XII
 
Claims.......................................................................................................................
24





Article XIII
 
General
Provisions....................................................................................................
29










--------------------------------------------------------------------------------






Article I
Establishment and Purpose


Thermon Manufacturing Company (the “Company”) hereby adopts the Thermon
Manufacturing Company Deferred Compensation Plan (the “Plan”), effective July 1,
2016.


The purpose of the Plan is to attract and retain key employees and Directors by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.


The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Company shall be solely responsible for payment of
the benefits of its employees and their beneficiaries. The Plan is unfunded for
Federal tax purposes and is intended to be an unfunded arrangement for eligible
employees who are part of a select group of management or highly compensated
employees of the Company within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and Department of Labor Reg. Section 2520.104-23. Any
amounts set aside to defray the liabilities assumed by the Company will remain
the general assets of the Company and shall remain subject to the claims of the
Company’s creditors until such amounts are distributed to the Participants.


Article II
Definitions


2.1
Account. Account means a bookkeeping account maintained by the Company to record
the payment obligation of the Company to a Participant as determined under the
terms of the Plan. The Company may maintain an Account to record the total
obligation to a Participant and component Accounts to reflect amounts payable at
different times and in different forms. Reference to an Account means any such
Account established by the Committee, as the context requires. Accounts are
intended to constitute unfunded obligations within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i)    the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.



A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).


2.5
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.6
Change in Control. Change in Control means a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(v). An event constitutes
a Change in Control with respect to a Participant only if the Participant
performs services for the “service recipient” that has experienced the Change in
Control or the Participant’s relationship to the relevant corporation (within
the meaning of Code Section 409A) otherwise satisfies the requirements of
Treasury Regulation Section 1.409A-3(i)(5)(ii).








--------------------------------------------------------------------------------





The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.9
Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.10
Committee. Committee means the committee appointed by the Board of Directors of
the Company (or the appropriate committee of such board) to administer the Plan.



2.11
Company. Company means Thermon Manufacturing Company, a Texas company.



2.12
Company Contribution. Company Contribution means a credit by the Company to a
Participant’s Account(s) in accordance with the provisions of Article V of the
Plan. Company Contributions are credited at the sole discretion of the Company
and the fact that a Company Contribution is credited in one year shall not
obligate the Company to continue to make such Company Contribution in subsequent
years. Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.



2.13
Company Stock. Company Stock means phantom shares representing a notional
interest in the common stock, par value $0.001 per share, of Thermon Group
Holdings, Inc., a Delaware corporation and the parent corporation of the
Company.



2.14
Compensation. Compensation means a Participant’s base salary, short-term
incentive bonus, commissions, Director fees and such other cash or equity-based
compensation (if any) approved by the Committee as Compensation that may be
deferred under this Plan. Compensation shall not include any compensation that
has been previously deferred under this Plan or any other arrangement subject to
Code Section 409A.



2.15
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies: (i) the amount
of each component of Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of Article IV, and (ii) the Payment
Schedule applicable to one or more Accounts. The Committee may permit different
deferral amounts for each component of Compensation and may establish a minimum
or maximum deferral amount for each such component. Unless otherwise specified
by the Committee in the Compensation Deferral Agreement, Participants may defer
up to 75% of their base salary and up to 100% of short-term incentive bonus,
commissions, Director fees and such other cash or equity-based compensation (if
any) approved by the Committee as Compensation that may be deferred under this
Plan (each in whole percent increments and not in a flat dollar amount) for a
Plan Year. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.



2.16
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1(c) of the Plan.



2.17
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not





--------------------------------------------------------------------------------





exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, 401(k) and other employee
benefit deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.


2.18
Director. Director means a member of the Board of Directors of the Company.



2.19
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII.



2.20
Effective Date. Effective Date means July 1, 2016.



2.21
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of the Company within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and Labor Reg. Section
2520.104-23, as determined by the Committee from time to time in its sole
discretion.



2.22
Employee. Employee means a common-law employee of the Company.



2.23
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.24
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of the Company, all of which is paid
after the last day of such fiscal year or years.



2.25
Participant. Participant means an Eligible Employee or a Director who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.



2.26
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will be made or commence and the form in which payment of
such Account will be made.



2.27
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treasury
Regulation Section 1.409A-1(e) and subsequent guidance.



2.28
Plan. Plan means the “Thermon Manufacturing Company Deferred Compensation Plan”
as documented herein and as may be amended from time to time hereafter. However,
to the extent permitted or required under Code Section 409A, the term Plan may
in the appropriate context also mean a portion of the Plan that is treated as a
single plan under Treasury Regulation Section 1.409A-1(c), or the Plan or
portion of the Plan and any other nonqualified deferred compensation plan or
portion thereof that is treated as a single plan under such section.



2.29
Plan Year. Plan Year means January 1 through December 31, provided that the
initial Plan Year is the period beginning on the Effective Date and ending on
December 31, 2016.








--------------------------------------------------------------------------------





2.30
Separation from Service. Separation from Service means a “separation from
service” with the Company, as defined in Treasury Regulation Section
1.409A-1(h). A Director incurs a Separation from Service upon the expiration of
all contracts with the Company. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.



Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Company and the Employee reasonably anticipated that the level of services to be
performed by the Employee after a date certain would be reduced to 20% or less
of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


To the extent permitted by Code Section 409A, if a Participant is both a
Director and an Employee, the services provided as a Director shall be
disregarded in determining whether there has been a Separation from Service as
an Employee, and the services provided as an Employee shall be disregarded in
determining whether there has been a Separation from Service as a Director,
provided the portion of the Plan in which the Participant participates as a
Director is substantially similar to arrangements covering non-Employee
Directors.


For purposes of determining whether a Separation from Service has occurred, the
Company means the Company and its Affiliates, except that in applying Code
Sections 1563(a)(1), (2) and (3) for purposes of determining whether another
organization is an Affiliate of the Company under Code Section 414(b), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(c), “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.


All determinations regarding the occurrence of a Separation from Service shall
be made in accordance with the requirements of Code Section 409A.


2.31
Specified Date Account. Specified Date Account means an Account established by
the Company to record the amounts payable at a future date as specified in the
Participant’s Compensation Deferral Agreement. Unless otherwise determined by
the Committee, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name as established by the Committee
without affecting the meaning thereof.



2.32
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(b).



2.33
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treasury Regulation Section 1.409A-1(d).



2.34
Termination Account. Termination Account means an Account established by the
Company to record the amounts payable to a Participant upon Separation from
Service. Unless the Participant has established a






--------------------------------------------------------------------------------





Specified Date Account, all Deferrals and Company Contributions shall be
allocated to a Termination Account on behalf of the Participant.


2.35
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
as provided in Section 6.1(a) of the Plan.



2.36
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Sections 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.



2.37
Valuation Date. Valuation Date means each Business Day.



2.38
Year of Service. Year of Service means each 12-month period of continuous
service with the Company.



Article III
Eligibility and Participation


3.1
Eligibility and Participation. An Eligible Employee or a Director becomes a
Participant upon the earlier to occur of: (i) a credit of Company Contributions
under Article V, or (ii) receipt of notification of eligibility to participate.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not had
a Separation from Service may not defer Compensation under the Plan beyond the
Plan Year in which he or she became ineligible but may otherwise exercise all of
the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.



Article IV
Deferrals


1.
Deferral Elections, Generally.



(a)
A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.



(b)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a Termination Account
or a Specified Date Account. If no designation is made, Deferrals shall be
allocated to the Termination Account. A Participant may also specify in his or
her Compensation Deferral Agreement the Payment Schedule applicable to each such
Account. If a Payment Schedule is not specified in a Compensation Deferral






--------------------------------------------------------------------------------





Agreement, the Payment Schedule shall be a single lump sum distributed upon a
Separation from Service.


4.2
Timing Requirements for Compensation Deferral Agreements.



(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee or a Director becomes eligible to participate in the Plan, he or she
has up to 30 days following his or her initial eligibility to submit a
Compensation Deferral Agreement with respect to Compensation to be earned during
such year. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable upon the end of such 30-day period. The determination of
whether an Eligible Employee or a Director may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the rules
of Code Section 409A, including the provisions of Treasury Regulation Section
1.409A-2(a)(7).



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date the Compensation Deferral Agreement becomes
irrevocable.


(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.



(c)
Performance-Based Compensation. If permitted by the Committee and in compliance
with Code Section 409A, Participants may file a Compensation Deferral Agreement
with respect to Performance-Based Compensation no later than the date that is
six months before the end of the performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Compensation Deferral Agreement is submitted; and

(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is submitted.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election or such earlier date as designated by the
Committee. Any election to defer Performance-Based Compensation that is made in
accordance with this paragraph and that becomes payable as a result of the
Participant’s death or disability (as defined in Treasury Regulation Section
1.409A-1(e)) or upon a Change in Control prior to the satisfaction of the
performance criteria, will be void.


(d)
Sales Commissions. Sales commissions (as defined in Treasury Regulation Section
1.409A-2(a)(12)(i)) are considered to be earned by the Participant in the
taxable year of the Participant in which the customer remits payment to the
Company. The Compensation Deferral Agreement must be filed before the last day
of the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.



(e)
Fiscal Year Compensation. If permitted by the Committee and in compliance with
Code Section 409A, a Participant may defer Fiscal Year Compensation by filing a
Compensation Deferral Agreement prior to the first day of the fiscal year or
years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.








--------------------------------------------------------------------------------





(f)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, if permitted by the
Committee and in compliance with Code Section 409A, an election to defer such
Compensation may be made on or before the 30th day after the Participant obtains
the legally binding right to the Compensation, provided that the election is
made at least 12 months in advance of the earliest date at which the forfeiture
condition could lapse. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable after such 30th day. If the forfeiture condition
applicable to the payment lapses before the end of the required 12-month service
period as a result of the Participant’s death or disability (as defined in
Treasury Regulation Section 1.409A-3(i)(4)) or upon a Change in Control, the
Compensation Deferral Agreement will be void unless it would be permitted under
Code Section 409A under another rule described in this Section.



(g)
Company Awards. The Company may unilaterally provide for deferrals of Company
awards prior to the date of such awards.



(h)
“Evergreen” Deferral Elections. The Committee, in its discretion and if in
compliance with Code Section 409A, may provide in the Compensation Deferral
Agreement that such Compensation Deferral Agreement will continue in effect for
each subsequent year or performance period. Such “evergreen” Compensation
Deferral Agreements will become effective with respect to an item of
Compensation on the date such election becomes irrevocable under this Section
4.2. An evergreen Compensation Deferral Agreement may be terminated or modified
prospectively with respect to Compensation for which such election remains
revocable under this Section 4.2. A Participant whose Compensation Deferral
Agreement is cancelled in accordance with Section 4.6 will be required to file a
new Compensation Deferral Agreement under this Article IV in order to recommence
Deferrals under the Plan.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or the Termination Account.
The Committee may, in its discretion, establish a minimum deferral period for
the establishment of a Specified Date Account (for example, the third Plan Year
following the year Compensation is allocated to such accounts).



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. A Participant’s Deferrals shall be 100% vested at all times.



4.6
Cancellation of Deferrals. To the extent permitted by Code Section 409A, the
Committee may cancel a Participant’s Deferrals: (i) for the balance of the Plan
Year in which an Unforeseeable Emergency occurs, (ii) if the Participant
receives a hardship distribution under the Company’s qualified 401(k) plan,
through the end of the Plan Year in which the six month anniversary of the
hardship distribution falls, and (iii) during periods in which the Participant
is unable to perform the duties of his or her position or any substantially
similar position due to a mental or physical impairment that can be expected to
result in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant in which the Participant incurs the disability or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this subsection (iii)).








--------------------------------------------------------------------------------





Article V
Company Contributions


5.1
Discretionary Company Contributions. The Company may, from time to time in its
sole and absolute discretion, credit Company Contributions to any Participant in
any amount determined by the Company. Such contributions will be credited to a
Participant’s Termination Account.



5.2
Vesting. Company Contributions described in Section 5.1 above, and the Earnings
thereon, shall vest in accordance with the vesting schedule(s) established by
the Committee at the time that the Company Contribution is made. The Company
may, at any time, in its sole discretion, increase a Participant’s vested
interest in a Company Contribution. The portion of a Participant’s Accounts that
remains unvested upon his or her Separation from Service after the application
of the terms of this Section 5.2 shall be forfeited.



Article VI
Benefits


6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:



(a)
Termination Benefit. Upon the Participant’s Separation from Service, he or she
shall be entitled to a Termination Benefit. The Termination Benefit shall be
equal to the vested portion of the Termination Account and any Specified Date
Accounts with respect to which the designated payment date has not commenced.
The Termination Benefit will be paid or will commence, as applicable, in the
January immediately following the six month anniversary of such Separation from
Service. 



(b)
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account and shall be payable
in January of the year elected by the Participant.



(c)
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to receive the vested portion of the
Participant’s unpaid Account Balance in a lump sum within 90 days following the
Participant’s death.



(d)
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise; by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship; or by cessation of Deferrals under this Plan.
If an Unforeseeable Emergency payment is approved by the Committee, the amount
of the payment shall not exceed the amount reasonably necessary to satisfy the
need, taking into account the additional compensation that is available to the
Participant as the result of cancellation of Deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the Unforeseeable
Emergency payment shall be subtracted first from the vested portion of the
Termination Account until depleted and then from the vested Specified Date
Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Such Unforeseeable Emergency payments shall be paid in a
single lump sum within 90 days following the Unforeseeable Emergency.



6.2
Form of Payment.






--------------------------------------------------------------------------------







(a)
Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in one of the following alternative forms of payment: (i)
substantially equal annual installments over a period of two (2) to fifteen (15)
years, as elected by the Participant, or (ii) a lump sum payment of a percentage
of the balance in the Termination Account, with the balance paid in
substantially equal annual installments over a period of two (2) to fifteen (15)
years, as elected by the Participant.



(b)
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum. Notwithstanding any election of a form of payment by the Participant,
upon a Participant’s Separation from Service, the unpaid balance of a Specified
Date Account shall be paid in a lump sum on the date the Termination Benefit is
paid or commences.



(c)
Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum within 90
days following the Participant’s death.



(d)
Change in Control. A Participant will receive his or her Termination Benefit in
a single lump sum payment equal to the unpaid balance of all of his or her
Accounts within 90 days following the Participant’s Separation from Service if
such Separation from Service occurs within 24 months following a Change in
Control.



(e)
Small Account Balances. Notwithstanding any provision of this Plan or designated
Payment Schedule a Participant will receive payment of his or her Accounts upon
a Separation from Service in a single lump sum if the balance of such Accounts
is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), provided the payment represents the complete liquidation of the
Participant’s interest in the Plan.



(f)
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the applicable Valuation Date and (b) equals the remaining number of installment
payments.



For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.


6.3
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treasury Regulation Section 1.409A-3(j)(4). The Committee may also, in its sole
and absolute discretion, delay the time for payment of a benefit owed to
Participants hereunder, to the extent permitted under Treasury Regulation
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee shall be paid in a single lump sum.










--------------------------------------------------------------------------------





Article VII
Modifications to Payment Schedules


7.1
Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.



7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.



7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.



7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.



Article VIII
Valuation of Account Balances; Investments


8.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the Termination
Account at the times determined by the Committee. Valuation of Accounts shall be
performed under procedures approved by the Committee.



8.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).



8.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.



8.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.







--------------------------------------------------------------------------------





A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.



8.6
Company Stock. The Committee may include Company Stock as one of the investment
options described in Section 8.3. The Committee may, in its sole discretion,
limit the investment allocation of all or some of the Company Contributions to
Company Stock. The Committee may also (i) require Deferrals consisting of
equity-based Compensation to be allocated to Company Stock and (ii) require
Deferrals consisting of equity-based Compensation to be payable only upon a
Participant’s Separation from Service.



8.7
Diversification. A Participant may not re-allocate an investment in Company
Stock into another investment option. The portion of an Account that is invested
in Company Stock will be paid under Article VI in the form of cash based on the
value of Company Stock as of the applicable Valuation Date.



8.8
Effect on Installment Payments. If an Account is to be paid in installments, the
Committee will determine the portion of each payment that will be paid based on
Company Stock.



8.9
Dividend Equivalents. Dividend equivalents with respect to Company Stock will be
credited to the applicable Accounts in the form of additional notional shares of
Company Stock.



Article IX
Administration


9.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.



9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company consent to the
removal and replacement of the Committee. Notwithstanding the foregoing, neither
the Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.


The Company shall, with respect to the Committee identified under this Section:
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnify the
Committee (including individuals serving as Committee members) against any
costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee’s
duties hereunder, except with respect to matters resulting from the Committee’s
gross negligence or willful misconduct, and (iii)





--------------------------------------------------------------------------------





supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.


9.3
Withholding. The Company shall have the right to withhold from any payment due
under the Plan (or with respect to any amounts credited to the Plan) any taxes
required by law to be withheld in respect of such payment (or credit).
Withholdings with respect to amounts credited to the Plan shall be deducted from
Compensation that has not been deferred to the Plan.



9.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Committee and
its agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.



9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.



Article X
Amendment and Termination


10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X.



10.2
Amendments. The Company, by action taken by the Committee, may amend the Plan at
any time and for any reason, provided that any such amendment shall not reduce
the vested Account Balances of any Participant accrued as of the date of any
such amendment or restatement (as if the Participant had incurred a voluntary
Separation from Service on such date) or reduce any rights of a Participant
under the Plan [or other Plan features] with respect to Deferrals made prior to
the date of any such amendment or restatement without the consent of the
Participant.



10.3
Termination. The Company, by action taken by the Committee, may terminate the
Plan and pay Participants and Beneficiaries their Account Balances in a single
lump sum at any time, to the extent and in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(ix).



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.










--------------------------------------------------------------------------------





Article XI
Informal Funding


11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, or a trust described in this
Article XI. No Participant, spouse or Beneficiary shall have any right, title or
interest whatsoever in assets of the Company. Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.



11.2
Rabbi Trust. The Company may, in its sole discretion, establish a grantor trust
subject to Sections 671, et seq., of the Code, commonly known as a rabbi trust,
as a vehicle for accumulating assets to pay benefits under the Plan. Payments
under the Plan may be paid from the general assets of the Company or from the
assets of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.



Article XII
Claims


12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the “Claimant”).



(a)
In General. Notice of a denial of benefits will be provided within 90 days of
the Committee’s receipt of the Claimant's claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.



(b)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial. The notice shall: (i) cite the pertinent provisions of the Plan
document, and (ii) explain, where appropriate, how the Claimant can perfect the
claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.






--------------------------------------------------------------------------------







(a)
In General. Appeal of a denied benefits claim must be filed in writing with the
Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within 60 days following receipt of the
appeal (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.



(b)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.


12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company consent to the replacement.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the claims procedures
provided under the Plan.


The Company shall: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.


12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a Change in Control, or a “change
in control” as defined in a rabbi trust described in Section 11.2, the
Participant or Beneficiary may file a claim directly with the trustee for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it





--------------------------------------------------------------------------------





were an addition to the Participant’s or Beneficiary’s Account Balance and will
be included in determining the Company’s trust funding obligation under Section
11.2.


12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



12.6
Arbitration.



(a)
Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between the Company and a Participant or Beneficiary is not resolved
through the claims procedure set forth in Article XII, such claim shall be
submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:



The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or a recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, Inc., the American
Arbitration Association (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.


Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.


In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator, except that the Participant or
Beneficiary may, if he/she/it wishes, pay up to one-half of those amounts. Each
party shall pay its own attorneys’ fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s reasonable costs (including but
not limited to the arbitrator’s compensation), expenses, and attorneys’ fees.
The arbitrator shall have no authority to add to or to modify this Plan, shall
apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy. The
arbitrator shall, upon an appropriate motion, dismiss any claim without an
evidentiary hearing if the party bringing the motion establishes that it would
be entitled to summary judgment if the matter had been pursued in court
litigation.


The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Company may depose the Participant or
Beneficiary plus two other witnesses, and the Participant or Beneficiary may
depose the Company, pursuant to Rule 30(b)(6) of the Federal





--------------------------------------------------------------------------------





Rules of Civil Procedure, plus two other witnesses. Each party may make such
reasonable document discovery requests as are allowed in the discretion of the
arbitrator.


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.


If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this Section and this Section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.


The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.


(b)
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Company out of, relating to or concerning the provisions of the Plan, such
dispute, controversy or claim shall be finally settled by a court of competent
jurisdiction which, notwithstanding any other provision of the Plan, shall apply
a de novo standard of review to any determination made by the Company or its
Board of Directors, the Committee, or the Appeals Committee.



Article XIII
General Provisions


13.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).








--------------------------------------------------------------------------------





The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting the Company without the consent of the
Participant.


13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company. The right and
power of the Company to dismiss or discharge an Employee or Director is
expressly reserved. The Company makes no representations or warranties as to the
tax consequences to a Participant or a Participant’s beneficiaries resulting
from a deferral of income pursuant to the Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company.



13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



Thermon Manufacturing Company
Attn: Global Director, Human Resources
100 Thermon Dr
SAN MARCOS, TX 78666


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, as determined by the Committee, then
the Committee may, in its discretion, make such distribution: (i) with respect
to a minor, to the legal guardian, or if none, to a parent of such minor payee
with whom the payee maintains his or her residence, or (ii) with respect to a
person who is otherwise incompetent, to the conservator or committee or, if
none, to the person having custody of such incompetent payee. Any such
distribution shall fully discharge the Committee, the Company, and the Plan from
further liability on account thereof.



13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Texas shall govern the construction and administration of the Plan.






--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the undersigned executed this Plan as of the 15th day of
June, 2016, to be effective as of the Effective Date.




Thermon Manufacturing Company




By: John Sertel (Print Name)


Its: Director, Human Resources (Title)




/s/ John Sertel (Signature)





